Title: John Adams to Abigail Smith, 18 April 1764
From: Adams, John
To: Adams, Abigail


     
      Dr. Diana
      April 18. 1764 Wednesday 2 O Clock
     
     Three of our Company, have now the Small Pox upon them, Wheat, Badger, and Elderkin. We have seen them for two or Three days each, wading thro Head Acks, Back Acks, Knee Achs, Gagging and Fever, to their present state of an indisputable Eruption, chearful Spirits, coming Appetites and increasing strength. Huntington begins to complain and look languid.—Our Turn comes next.
     We have compleated five days, and entered two Hours on the sixth, since Innoculation, and have as yet felt no Pains, nor Languors from Pox or Medicine, worth mentioning. Indeed what the others have suffered is a mere Trifle. They arise every day with the Rest, having slept as soundly as the rest, eat and drink with the Rest, walk about the Chamber and chat with the rest, excepting that they love lolling and tumbling on the Bed rather more than the rest, and are somewhat less sociable and more frettful, groan a little oftener and wish more to see the Dr. But as soon as the Pock is out, these Pains depart, their Spirits rise, Tongues run, and they eat, drink, laugh and sport like Prisoners released.
     
      Sylvia wants the Pen and I’m weary of it so I will use it no more than to subscribe the Name of
      Lysander
     
    